Exhibit 10.1
 
 
Loan Agreement
 
This Loan Agreement (referred to as the Loan Agreement) was signed in Beijing,
People’s Republic of China (for the purposes of the Loan Agreement, China does
not include Hong Kong, Macau and Taiwan, referred to as China) , on June 28,
2011, by the following parties present in this Loan Agreement.
 
1)  
Raiffeisen Bank International AG Beijing Branch, registered at Beijing
International Club 200, Jianguomenwai Dajie 21 100020 Beijing, China. ZIP code:
100020 (Referred to as the Lender), and;

 
2)  
Handan Hongri Metallurgy Co., Ltd., a company incorporated under Chinese laws.
The legal representative: Shenghong Liu; Business Code: 130400400001179,
registered address: Guzhen, Yetao county, Wu’an city, China. ZIP code: 056304
(referred to as Borrower)

 
The Lender preliminarily agrees to the terms and conditions of this Loan
Agreement to provide the Borrower with an uncommitted liquidity revolving loan
up to RMB 180,000,000.00. The parties, according to relative rules, regulations
and laws, have formed and agreed the following terms:
 
1.  
LINE OF CREDIT

 
1)  
Up to RMB 180,000,000.00 of uncommitted liquidity revolving loan. (Referred to
as Line of Credit, which may also refer to the principal amount payable shall
under the Line of Credit to the Borrower.)

 
2)  
May be used on liquidity loan (referred to as Loan)  that does not exceed 180
days or, other period (which shall not exceed the Final Expiration Day) agreed
by the Lender, referred to as Loan.

 
2.  
USE OF LOAN

 
The Line of Credit shall be used to purchase raw materials for manufacturing
purpose or other daily operations which agreed by the Lender.
 
3.  
EXPIRING DAY

 
The expiring day of the Line of Credit under this Loan Agreement shall be July
31, 2012. (referred to as the Final Expiration  Day)
 
4.  
WITHDRAWAL

 
1)  
Unless otherwise provided in this Loan Agreement, the withdraw period shall
start from the date of this Loan Agreement is signed to the March 31, 2012
(referred to as Withdrawal Period).

 
2)  
Under the terms and conditions of this Loan Agreement, the Borrower may make one
or more withdrawals on any Banking Day during the Withdrawal Period. (a Banking
day means a day on which a bank in Beijing is open to the public)

 
 
 

--------------------------------------------------------------------------------

 
 
3)  
If the Borrower makes more than one withdrawals, except the final withdrawal of
the unwithdrawed fund under the Line of Credit , the minimal amount of each
withdrawal shall be RMB 5,000,000.00.

 
4)  
All withdrawals shall be made during the Withdrawal Period. Any unwithdrawed
funds shall be cancelled on the Banking Day after the Withdrawal Period.

 
5)  
the Borrower shall send the Lender a notice of drawing (referred to as the
Notice of Drawing) three Banking Days before it plans to withdraw in the form of
Appendix II of this Loan Agreement. All the conditions under the Section 6 of
this Loan Agreement must be satisfied before the Borrower can send the Notice of
Drawing.

 
6)  
The Notice of Drawing is irrevocable and shall bind the Borrower once it is sent
out.

 
7)  
Once the Lender receives the Notice of Drawing pursuant to Section 5 herein and
believes the  conditions under the Section 6 of this Loan Agreement are
satisfied, it shall transfer the amount of cash in the Notice of Drawing to the
bank account specified by the Borrower in the Notice of Drawing on the planned
withdrawal date. The =successful transaction shall be deemed completion of the
withdrawal. To ensure the Borrower uses the Loan pursuant to Section 2 of this
Loan Agreement, the bank account specified in the Notice of Drawing shall be an
account with Raiffeisen Bank International AG Beijing Branch, and the withdrawn
amount shall be spent pursuant to Section 5 of the Loan Agreement.

 
8)  
The Lender is authorized to supervise the use of each Loan, and to require the
Borrower to provide contracts, agreement or other relevant documents that
satisfy the Lender. If the Lender has any objections to the use of Loan, it may
reject the withdrawal of Borrower.

 
5.  
PAYMENT

 
The payment method of the Loans under this Loan Agreement shall be trustee
payment, which means the Lender will transfer Loan according to the Notice of
Drawing and request of payment by the Borrower to the counter party from the
Borrower’s account with the Lender.
 
6.  
CONDITIONS

 
The Borrower shall satisfy all the following conditions before it sends any
Notice of Drawing to the Lender:
 
1)  
The Lender has received all documents and files listed in the Appendix I of this
Loan Agreement whose form and content satisfy the Lender.

 
2)  
All representations and warranties in this Loan Agreement shall be complete,
real, effective and accurate.

 
3)  
All other terms agreed upon by the parties or under applicable laws are
satisfied; otherwise,

 
The Lender shall have no obligation to provide Loans to the Borrower.
 
 
 

--------------------------------------------------------------------------------

 
 
7.  
INTEREST AND INTEREST RATE

 
Interest Payment Day: An interest date means every 20th day of the last month
for each quarter (i.e., March 20th, June 20th, September 20th and December 20th)
and the Final Expiration Day (referred to as Interest Payment Day). In any case
that that an Interest Payment Day falls on a non-Banking Day, the next Banking
Day shall be the Interest Day. (However, if the next Banking Day falls on the
next month, then it shall be the Banking Day before)
 
Interest Bearing Period:  The interest bearing period for every withdrawal under
the Loan (referred to as “Withdrawal”) shall be 3 months, but the following
conditions must be met:
 
The first Interest Bearing Period shall start on the date of the first
withdrawal and end on the last Interest Payment Day; all other Interest Bearing
Period shall start on the last day of the previous Interest Bearing Period, and
end on the next Interest Payment Day, however, it shall not be late then the
Final Expiration Day.
 
Interest Rate: The annual interest rate of each Withdrawal under this Loan
Agreement shall be 130% of the benchmark interest rate published by the China
People’s Bank. During the Interest Bearing Period, if the China People’s Bank or
the Supervising and Managing Committee of the Banking Industry of China
(referred to as Committee) adjusted the benchmark interest rate or the
calculation of benchmark interest rate, the interest rate for the Loan shall not
change within the same Interest Bearing Period. If there is disturbance or
fluctuation on the market and the Lender cannot get any deposit on the market or
the cost of getting funds are high for the corresponding period of any Loan’s
any Interest Bearing Period, the Lender shall have discretion in deciding
whether to cancel the Loan or negotiate with the Borrower to raise the interest
rate. The interest rate of each Loan shall be recorded on the Notice of
Withdrawal or Note.
 
  Calculation of Interest: The interest of Loan shall be calculated according to
the actual dates (including the first day of the period but excluding the last
day of the period). A year shall have 360 days. Interest shall be paid on every
Interest Payment Day.
 
Penalty: If the Borrow cannot repay the principal and interest of any Loan
pursuant to this Loan Agreement, the Lender shall have the right to charge
interest at 150% of the interest rate to the unpaid amount from the due day
until the Lender receives the total amount.
 
  If the Borrower cannot use any or all of the funds under the Loan pursuant to
the Loan Agreement, the Lender shall have the right to charge interest at 200%
of the interest rate from the day the funds are misused to the day that the
Borrower stops the misuse.
 
  If the Borrower does not make payments when due and misuse the funds, the
Lender shall have discretion to charge the higher interest rate.
 
 
 

--------------------------------------------------------------------------------

 
 
8.  
EXTENSION

 
There shall be no extension for the repayment of Loans unless upon prior written
consent of the Lender and written agreement of both parties.
 
9.  
REPAYMENT

 
The Borrower shall repay the Loans to the Lender before the due date but it
shall repay all borrowed Loans to the Lender before the Final Expiration Day.
 
The repayment shall be made in the same kind of currency. The Borrower shall
open a RMB settlement account at the Lender to deposit enough principle,
interest and any other payment for repayment before 11 a: m: on the repayment
day (including but not limit to the Interest Payment Day, referred to Repayment
Day), meanwhile the Borrower shall also authorize the Lender to transfer the
repayment from the Borrower’s bank account.

 
10.  
ADVANCED REPAYMENT

 
The Borrower, with the Lender’s prior consent, may pay in advance of the
Interest Payment Day in any Interest Bearing Period, but it shall satisfy the
following conditions:
 
1)  
It shall provide the Lender with written notice at least 10 days before the
Interest Payment Day.

 
2)  
Except the last repayment and other payment approved agreed by the parties, the
advanced payment shall be at least RMB 5,000,000.00, or the multiple of
5,000,000.00.

 
3)  
All repayment under this Loan Agreement shall be fully paid.

 
4)  
The Borrower shall additionally pay the Lender any extra charges caused by
capital allocation and interest margin because of the advanced repayment. The
Lender has the final right to classify the expense and loss, which shall bind
=the Borrower; and

 
5)  
The cumulative interest and other amounts payable shall be paid before the
Interest Payment Day. All expenses shall be paid by the Borrower.

 
11.  
SECURITY

 
To guarantee the Borrower’s performance ofits obligations under this Loan
Agreement, the Borrower or other related parties shall sign or provide the
following insurances documents to the Lender at or around the approved date of
this Loan Agreement:
 
1)  
The Equipment Mortgage  Agreement that gives the Lender a first priority right
of claim to all the instrument and equipment of the Borrower.

 
 
 

--------------------------------------------------------------------------------

 
 
2)  
The Lien Agreement that gives the Lender a first priority right of claim to all
the purchased or produced fine iron powder, medium or heavy plate and other
inventories (collectively referred to inventory) approved by the Lender from
time to time stored in the pointed warehouse by the Borrower and/or Handan
Hongri Metallurgy Co., Ltd. (Referred to Hongrong Metallurgy) and according to
the Lender’s calculation, excluding tax, of price, the price of the stored
Inventory shall not be lower than RMB 75,000,000 (referred to as Minimum Price),

 
3)  
The Borrower and/or Hongrong Metallurgy  shall guarantee the first priority of
the right of claim through the Chattel Mortgage Agreement;

 
4)  
The Borrower, the Hongrong Metallurgy, the Lender and the approved warehouse
keeper by the Lender shall collectively sign the Collateral Management
Agreement;

 
5)  
There shall be RMB 15,000,000.00 deposit transferred into the Borrower’s RMB
settlement account (“Pledge Account”) in the Lender. or the Lender shall provide
deposit receipt whose period shall be longer than the term of the Loan the
Borrower shall apply the first priority pledge to the Lender by signing the
Deposit Pledge Contract;

 
6)  
The Borrower shall pledge the total amount within all bank accounts with the
Lender (including but not limit to the Pledge Account) to the Lender in first
priority;

 
7)  
The irrevocable joint and several guarantee liability non-conditionally offered
by Hebei Province Wuan city Yubaoshan Industry Co., Ltd. (Guarantor) to the
Lender;

 
8)  
The irrevocable joint and several guarantee liability non-conditionally offered
by Liu Beifang and Liu Shenghong (Individual Guarantors) and sign Guarantee
Agreement. Personal asset lists of the Individual Guarantors and identifications
recognized by the Lender;

 
9)  
Letter of Transferring Insurance by Lender and Hongrong Metallurgy to transfer
the benefits under the insurance of the Inventory’

 
10)  
Authorization signed by the Borrower for the Lender to prepare and sign proof of
transfer and other documents and sue on behalf of the Borrow when necessary;

 
11)  
Confirmation Letter signed by the Guarantor and Hongrong Metallurgy recognized
by the Lender satisfying to the Lender;

 
12)  
Confirmation Letter signed by Nuosen (Handan) Trading Co., Ltd. (Manager)
satisfying to the Lender;

 
(The above documents shall be collectively named Guaranteeing Documents and are
a part of the Loan Agreement. Collective with the Loan Agreement, the
“Transaction Documents”)
 
Guarantees under the Guaranteeing Documents are independent guarantees. The Loan
Agreement’s cancellation shall not affect the effect of the Guaranteeing
Documents.
 
The guarantee provisions in the Loan Agreement and the Guaranteeing Documents
are one complete and inseparable legal document on the Borrower and/or Guarantor
and/or Hongrong Metallurgy and/or Individual Guarantor and/or Manager’s
obligations. If there is any inconsistencies, the Guaranteeing Documents shall
govern.
 
 
 

--------------------------------------------------------------------------------

 
 
12.  
REPRENTATIONS AND WARRANTIES

 
The Borrower, the Guarantor, the Hongrong Metallurgy and the Manager state and
guarantee the followings to the Lender on the date of this Loan Agreement is
signed:
 
1)  
The Borrower and/or the Guarantor and/or the Hongrong Metallurgy and the Manager
are legally established and validly existing business entities, with full
authorization, abilities and qualifications  to hold their assets and continue
their business;

 
2)  
The Borrower and/or the Guarantor and/or the Hongrong Metallurgy and the Manager
have the right to perform their obligations under the Transaction Documents, to
sign, submit, and perform under the Transaction Documents, and has already taken
all necessary corporate actions or other actions to authorize the execution,
submission and performance under the Transaction Documents and carry out their
obligations under such documents.

 
3)  
Each Transaction Document to which the Borrower and/or the Guarantor and/or the
Hongrong Metallurgy and the Manager are a party is legal, effective and binding.

 
4)  
There is no default or potential default event existing or continuing.

 
5)  
Under applicable Chinese laws on the signing date, other than claimes with
priority under the laws the Lender’s claims have the same priority as other
secured creditors of the Borrower.

 
6)  
There is not any current lawsuit, intercession and administrative action against
the Borrower and/or the Guarantor and/or the Hongrong Metallurgy and the Manager
and which may materially adversely affect their operation, business, assets or
their abilities to perform their obligations under the Transaction Documents.

 
7)  
All actions, conditions and obligations under Chinese laws have been completed,
so that, a) to enable the Borrower to legally enter into this Loan Agreement and
carry out its right and obligation under the terms and condition of this Loan
Agreement; b) to ensure all obligations of the Borrower are legal, effective and
binding, and c) this Loan Agreement could be legally accepted as evidence in
China.

 
8)  
Except the stamp tax caused by this Loan Agreement, the Borrower does not have
to register or pay other stamp tax, registration fees, and tax for the Loan
Agreement to any Chinese government department.

 
9)  
The Borrower and/or the Guarantor and/or the Hongrong  Metallurgy and/or the
Manager has not taken any corporate action to cause any dissolution, cease,
liquidation, bankruptcy and reform, and there is no receiver, liquidator,
manager or any other specialist, or any related legal program or action being or
about to be carried out.

 
10)  
The Borrower and/or the Guarantor and/or the Hongrong Metallurgy and the
Manager’s execution, submission and performance of the Transaction Documents
will not violate the charters, any applicable laws and regulations, or, any
provisions of any agreements binding on them or their assets;

 
11)  
Except any debt cause by daily manufacturing or disclosed to and approved by the
Lender in writing, the Borrower and/or the Guarantor and/or the Hongrong
Metallurgy and the Manager do not have any other kind of debt.

 
 
 

--------------------------------------------------------------------------------

 
 
12)  
The Borrower and/or the Guarantor and/or the Hongrong Metallurgy and the Manager
have provided the Lender with all document, statement and contract which
required by this Loan Agreement, and all parties guarantee the materials are
real, complete and accurate, the Borrower and/or the Guarantor and/or the
Hongrong Metallurgy and the Manager  do not hide any important issues to the
Lender, the disclosure of which will cause material adverse impact on the
decision of Loan.  .

 
13)  
The Borrower and/or the Guarantor and/or the Hongrong Metallurgy and the Manager
will not reduce registered capital, change ownership of its properties and
adjust operations which will affect their ability to repay the Loan (including
but not limited to spin-off, merger, acquisition and being acquired).

 
14)  
Unless the Lender agreed, all incomes and assets from the Borrower and/or the
Guarantor and/or the Hongrong Metallurgy and the Manager will not have mortgage,
pledge or third party interest.

 
15)  
In the Line of Credit, the Borrower shall require its business counter party to
transfer its operating revenue to its bank account at the Lender(referred to as
the Specific Bank Account) to repay the loan, and cumulative sales revenue for
every 180 days shall not be less than the Line of Credit;

 
16)  
All Loans in this Loan Agreement shall be repaid pursuant to terms and
conditions under the Section 5 (payment) and the Borrower shall provide the
Lender with a copy of value-added tax invoice 15 banking days after the Borrower
receives the value-added tax invoice. (The copy shall bear the common seal)

 
17)  
During the Line of Credit’s existence, the Lender has the right to require the
Borrower to repay the Loans (one or more) in advance considering the profit of
the Borrower, and the Lender has the right to decide the order and amount of the
repayment.

 
18)  
During the existence of the Line of Credit, the Lender will appoint an
independent third party quality control institution to examine the Inventory
quarterly and issue examination report satisfactory to the Lender. The Lender
reserves the right to request the independent third party quality control
instiution to issue reports and the cost shall be bore by the Borrow or Hongrong
Metallurgy,

 
19)  
The Keeper shall supervise the total value of the Inventories and if it achievse
the Lowest Price, it will only be released when the Borrower’s bank account with
the  Lender has received enough RMB.

 
20)  
During the Line of Credit, the total value of the Inventory, not including the
value-added tax, (Price) shall not be lower than the Lowest Price. Otherwise,
the Borrower shall deposit enough amount to the specific bank account within 3
days after notified by the Lender. Otherwise, the Lender will exercise its
right, including but not limited to sale of Inventory.

 
21)  
During the Line of Credit, the Lender has the right to supervise the daily
operation of the Borrower and/or the Hongrong Metallurgy  and/or warehouses
and/or the equipment, the Borrower shall pay all related expenses;

 
22)  
During the existing period of the Line of Credit, no late that a month after the
business license, permit are renewed, the Borrower and/or the Guarantor and/or
the Hongrong Metallurgy and the Manager shall provide copies of the related
renewed business license (including but not limited to business license, code)
and permit (with corporate seal to prove authenticity).

 
 
 

--------------------------------------------------------------------------------

 
 
23)  
The loans and lease the Borrower directly or indirectly get from the Guarantor
and/or the Hongrong Metallurgy are lower in order than any debt of the Borrow to
the Lender and shall only be repaid after all the debt to the Lender has been
repaid.

 
24)  
If the Borrower including multiple parties, then each Borrower takes joint
liability for all liabilities appears in this Loan Agreement (Whether the Loan
or the payment is used or owned), the Lender will not notify other parties
collectively, the Lender does not need to notify other parties if any party
takes the loan. Each Borrower have all rights and obligations once Loan
Agreement is signed. Each Borrower will guarantee to perform the obligations or
payable by any time regarding to this Loan Agreement, no matter current or in
future (including the principles and interests, default interest, expenses and
other expense, without consider the content of the Borrower). Each Borrower
agrees to take joint liability for 2 years after the Final Expiration Day.

 
25)  
The Borrower shall provide trade details 3 days after any related trade with
over 10% of the Borrower’s net asset, including but not limited to the
relationship between each party, trade project and trade nature, trade amount,
ratio and pricing policy(Including non-cash transaction)

 
26)  
The Borrower shall not use the related trade to obtain fake agreement, pledge,
discount by receivable notes, receivables to get the loan and trusts from the
bank.

 
27)  
The Borrower shall not refuse any kind of supervision and examination of the
operation circumstance by the Lender.

 
28)  
The Borrower cannot haveany merge and acquisition that the Lender thinks may
affect the securities of the Loan.

 
29)  
The Borrower shall not evade the debt through related party transaction.

 
30)  
The Borrower shall guarantee no involvement in activity against the current law
that will have material adverse effect. The Borrowed does not hire any child
labor and there is currently no labor dispute involving the Borrower or any
pending labor dispute as far as the Borrower knows (after appropriate
investigation).

 
31)  
To the best knowledge of the Borrower (after appropriate investigation), there
are no material social risk or environmental risk or safety risk in the
Borrower’s project, assets and operation.

 
32)  
The Borrower has never received or knows of any possible complaint, order,
request, notification that will or can be reasonably expected to have a material
adverse effect on the transactions under the Transaction Documents.

 
33)  
The Borrower shall pay all taxes on it or its assets on time with no penalties
or substantive delays. There is no payment request of taxes to the Borrower,
except such request will not have any material adverse effect.

 
Every above representations and warranties are deemed to be made by the Borrower
and/or the Guarantor and/or the Hongrong Metallurgy and/or the Individual
Guarantors and/or the Manager on the day of every Withdrawal and extension.
 
 
 

--------------------------------------------------------------------------------

 
 
13. UNDERTAKINGS
 
Borrower and/or Guarantor and/ or Hongrong Metallurgy and/or Personal Guarantor
and/or Manager make(s) the undertakings to the Lender and guarantee(s) that in
the certain period of debt unpaid under this Loan Agreement, Borrower and/or
Guarantor and/ or Hongrong Metallurgy and/or Personal Guarantor and/or Manager
shall:
 
(1) Obtain and maintain all the approvals, permissions and authorizations (if
any) in accordance with Chinese laws, to make the transaction documents and
carry out obligations in the transaction documents, and pledge the transaction
documents and relevant documents legal, timely, executable and acceptable as
evidence;
 
(2) Pledge that all the Loan is used and only used for the purpose under Section
2 (Use of Loan) of this Loan Agreement and the use of Loan is in accordance with
Chinese regulations, and the Loan shall not be used as investment on fixed
assets, interests, real estates or other investment purposes not allowed under
Chinese laws and regulations. Prior to using the loan, the approval from the
Lender must be obtained, and the payment of loan must be strictly in accordance
with the provisions in this Loan Agreement;
 
(3) Pledge to cooperate with Lender at any time to with the loan repayment
management, post-loan management and relevant examination, and provide any
relevant information, vouchers, and other originals or copies, and pledge such
information and materials are real, complete, and effective;
 
(4) Borrower shall provide documents confirmed by the Lender in forms and
contents satisfactory to the Lender as evidence of sales revenue under Lender’s
request;
 
(5) Provide the Lender with quarter financial statement stamped by Borrower
and/or Guarantor and/or Hongrong Metallurgy in 60 days of each fiscal quarter
end, and provide the Lender with audited annual financial report original of the
Borrower and/or Guarantor and/or Hongrong Metallurgy in 120 days of each fiscal
year end;
 
(6) Provide the Lender with relevant financial, operation and business
conditions and/or interests information under Lender’s request, and pledge such
information is real, complete, and effective;
 
(7) Maintain insurance for its business and assets with a reputable insurance
company in the usual insurance taken for the same or similar business/ asset;
 
(8) According to the types of insurance requested by the Lender, maintain
insurance for the Borrower and/or Hongrong Metallurgy with insurance company
with good credit acceptable to the Lender for the facilities and goods
mortgaged/pledged to the Lender, regularly provide the Lender with effective
facilities’ insurance original and goods’ insurance copy and other certification
and invoice of such insurance fee evidencing that the fee has been paid. The
Lender shall be the beneficiary of such insurance, and insurance terms shall
provide  that “payment under or related to the policy shall be directly paid to
Raiffeisen Bank International AG Beijing Branch”;
 
 
 

--------------------------------------------------------------------------------

 
 
(9) Provide effective loan card number and password issued by People’s Bank of
China; irrevocably and unconditionally authorize Lender to use the loan card
number and password to search for the information of Borrower and/or Guarantor
and/or Hongrong Metallurgy in the bank credit and loan registration advisory
system;
 
(10) Maintain an independent accounting firm accepted by the Lender as the
auditor of the Borrower and/or Guarantor and/or Hongrong Metallurgy; irrevocably
authorize the auditor (the fee of the auditor is burdened on Borrower and/or
Guarantor and/or Hongrong Metallurgy), in the case of an Event of Default,
directly communicate with the Lender; and in 30 days after auditor change, give
the new auditor the above authorization, and provide Lender a copy of such
authorization;
 
(11) If the legal representative or equity structure of Borrower and/or
Guarantor and/or Hongrong Metallurgy change, or Borrower and/or Guarantor and/or
Hongrong Metallurgy plan to amend the joint venture contract, shareholders
agreement (depending on the circumstances), or materially modify the charter of
the Borrower and/or Guarantor and/or Hongrong Metallurgy, or Borrower and/or
Guarantor and/or Hongrong Metallurgy plan to make an external investment, shall
immediately (within 24 hours of such intention of Borrower and/or Guarantor
and/or Hongrong Metallurgy) inform the Lender and get written consent from the
Lender;
 
(12) If Event of Default or potential Event of Default happens or may happen,
Lender shall be immediately (within 24 hours of such event happens or such
condition exists) notified;
 
(13) If:
 
    (i) Any law or regulation are issued or any law or regulation (or
explanation, convention or applicability) are amended; or
 
    (ii) After the Transaction Documents are signed, the shareholders, members
or investors of Borrower and/or Guarantor and/or Hongrong Metallurgy change; or
 
    (iii) The Lender plans to give or transfer any of its rights and obligations
under this Transaction Documents to anyone;
 
 Whenever requested by the Lender, Borrower and/or Guarantor and/or Hongrong
Metallurgy shall immediately provide (or hasten providing) such documents or
other evidence requested by the Lender in good faith, to authorize the Lender on
any transaction documents and/or potential transactions under such transaction
documents of all applicable laws and regulations of “know your client”
investigation, anti-money laundering and/or other similar examination.
 
 
 

--------------------------------------------------------------------------------

 
 
Without the previous written consent by the Lender, Borrower and/or Guarantor
and/or Hongrong Metallurgy shall not:
 
(1) Establish any new credit relations with other banks, organizations or
enterprises, borrow loans or establish security interest (whether legal or
illegal), provide guarantee or compensation for any entity or party (except
requested by the Transaction Documents), or initiatively undertake any
obligation of other entity or party, whatever existing or potential;
 
(2) Reduce or try to reduce the regulated registed capital of Borrower and/or
Guarantor and/or Hongrong Metallurgy, and/or net assets of Personal Guarantor at
the time the Loan Agreement is signed;
 
(3) Change the nature or business scope of Borrower and/or Guarantor and/or
Hongrong Metallurgy;
 
(4) Adopt any influential measures under Transaction Documents to secure
obligations, include but not limited to transfer, or give its major asset or any
security equity and Personal Guarantor’s immigration;
 
(5) Change equity structure of Borrower and/or Guarantor and/or Hongrong
Metallurgy directly or indirectly;
 
(6) Before Borrower pay off the Lender, pay off any directly or indirectly
obtained loan from Guarantor and/or Hongrong Metallurgy or rent under lease
and/or money payable to purchase facilities from Guarantor and/or Hongrong
Metallurgy [include any principal, interest (if any)];
 
(7) Reach or complete any acquisition, restructuring or merger, and according to
Lender’s reasonable judgment, such acquisition, restructuring or merger would
substantially influence the ability of Borrower and/or Guarantor and/or Hongrong
Metallurgy under Transaction Documents;
 
(8) Refuse to accept the supervision and examination of Lender to the usage of
loan by the Borrower, and the business and financial activities of the Borrower;
or
 
(9) Intentionally harm the rights of Lender under Transaction Documents through
related party transaction.
 
14. EVENT OF DEFAULT
 
Any below event or condition constitute an Event of Default:
 
(1) Borrower and/or Guarantor and/ or Hongrong Metallurgy and/or Personal
Guarantor and/or Manager cannot on time pay off the money or carry out the
obligations to Lender and/or Lender’s head bank/affiliated bank or any other
financial organization, individual, firm, company or enterprise; or
 
(2) Borrower and/or Guarantor and/ or Hongrong Metallurgy and/or Personal
Guarantor and/or Manager’s any statement, announcement or security under any
Transaction Documents, or Borrower and/or Guarantor and/ or Hongrong Metallurgy
and/or Personal Guarantor and/or Manager’s any document, material or information
provided to Lender are proved to be materially incorrect or inaccurate; or
 
(3) Borrower and/or Guarantor and/ or Hongrong Metallurgy and/or Personal
Guarantor and/or Manager’s violate any promise in the Transaction Documents
[include but not limited to the completion of the preconditions in Appendix I of
this Loan Agreement]; or
 
(4) Borrower and/or Guarantor and/ or Hongrong Metallurgy and/or Personal
Guarantor and/or Manager’s other Event of Default under regulations of this Loan
Agreement; or
 
(5) Any Event of Default under Transaction Documents; or
 
 
 

--------------------------------------------------------------------------------

 
 
(6) Borrower and/or Guarantor and/ or Hongrong Metallurgy and/or Manager has
dissolution, receivership, bankruptcy, loss of debt paying ability or similar
condition; or
 
(7) The obligations under transaction documents performed by Borrower and/or
Guarantor and/ or Hongrong Metallurgy and/or Personal Guarantor and/or Manager
becomes illegal; or
 
(8) According to Lender’s judgment, Borrower and/or Guarantor and/ or Hongrong
Metallurgy and/or Personal Guarantor’s financial condition have or may have
material adverse change; or
 
(9) As delivery of notification, lapse of time or reach of any decision turns
into an Event of Default or condition (Potential Event of Default in this Loan
Agreement).
 
If the above event or condition appears, Lender shall immediately notify
Borrower:
 
(1) That all withdrawn Loans and accrued interest and under this Loan Agreement
and other unpaid money (include but unlimited to interest penalty, penal sum,
fees and others) immediately become due and payable;
 
(2) That the whole Line of Credit to the Borrower in cancelled;
 
(3) To request to perform all or part of guarantee under Guaranteeing Documents;
 
(4) To immediately perform all rights and relief measures of  Lender under
Transaction Documents, all fees incurred by the Lender (including but unlimited
to collection fee, arbitration fee, travel fee, counsel fee, guarantee equity
fee, investigation fee, preservation fee, announcement fee, performance fee,
auction fee, transfer fee, and other fees) to realize creditor’s rights, shall
all be born by Borrower;
 
(5) To directly offset the payables under the Loan Agreement by Borrower under
this Loan Agreement by the accounts of Borrower with the Lender.
 
15. Termination Event
 
Any event or condition will constitute to the termination event (Termination
Event):
 
(1) Lender thinks event that material affects its interest happens; or
 
(2) Any important conditions of Lender’s signing of transaction documents, the
circumstance or terms in the signing day change drastically or terminate; or
 
(3) In any event, if it becomes illegal for Lender to arrange, maintain loan or
provide capital as loan under any laws, then:
 
(i) Borrower shall meet Lender’s request to pay off on or before the next
Interest Payment Day indicated by the Lender the influenced part of Loan,
accrued interest and other payable funds; an
 
(ii) If Borrower on receipt of Lender’s notification hasn’t drawn any Loan, the
rights to draw such influenced amount shall be terminated; or
 
 
 

--------------------------------------------------------------------------------

 
 
(4) If this Loan Agreement is signed, Lender can decide:
 
    (i) In the ordinary course of business on the Chinese bank market, there’s
no such timely RMB deposit to collect money for any Loan’s any Interest Bearing
Period; or
 
    (ii) Because of non-Lender’s reason, Lender’s obtained in Chinese bank
market cost is higher than Srticle 7 (interest rate and interest) regulates;
 
Then Lender shall inform Borrower such condition, and at this time article 15
(4) shall take effect.
 
If any of the above Termination Event happens, the Loan by the Lender to the
Borrower shall terminate automatically, at the same time under this Loan
Agreement the principal, accrued interest and any other related payment will
become due immediately. The Borrower must, in 3 days after informed by the
Lender, pay off all its obligations of the Lender (include actual or potential,
whatever due or not). This money shalll immediately be deposited to a
supervision account and the Lender shall decide whether to pay off and relieve
Borrower’s obligations and duties under any account.
 
16. Tax, Fees and Costs
 
(1) From signing date of this Loan Agreement, Borrower shall pay 0.5% of the
Line of Credit to the Lender as annual management fee, which is RMB 900, 000.00.
And Borrower shall pay the Lender the 2011-2012 management fees within 14 days
of signing this Loan Agreement.
 
(2) Borrower shall pay the Lender 0.005% of this Line of Creditas the stamp tax,
which is RMB 9, 000.00 within 14 days of signing this Loan Agreement.
 
All costs incurred in the preparation and implementation of the loan (including
the cost of advance repayment of principal), counsel fee, other requested
pledge/guarantee documents, protection and implementation Lender’s rights
incurred cost to complete this Loan Agreement shall be reimbursed by the
Borrower to the Lender.
 
17. APPLICABLE LAWS AND JURISDICTION
 
This Loan Agreement shall be governed by Chinese laws and interpreted under
Chinese laws. there is no relevant Chinese laws on the specific matter under the
Loan, international conventions shall be referenced.
 
18. DISPUTE RESOLUTION
 
For any dispute arising out of this Loan Agreement or about this Loan Agreement,
each party agrees to sue in the local court of the Lender, and the losing party
shall pay for all the actual cost in the case paid by the winning party (include
but not limited to legal cost, counsel cost and others).
 
19. OFFSETS
 
Borrower hereby agrees and authorizes Lender to deduct and apply to the Loan any
due but unpaid funds under the Line of Credit from the Borrower’s account in
Lender (include its branches). For this purpose, if the currency in the account
is different from the currency of the Loan, the Borrower hereby agrees and
authorizes Lender underuse the exchange rate issued by the China People’s Bank
issued.
 
 
 

--------------------------------------------------------------------------------

 
 
20. TRANSFER
 
Without Lender’s written consent, the Borrower shall not transfer any right or
obligation under this Loan Agreement to other party.
 
The Lender has right to assign or transfer all or part of the rights and
obligations under the Loan Agreement. Such assignment or transfer, upon written
notification to the Borrower, shall have legal effect on the Borrower.
 
21. PARTIAL INVALIDITY
 
If any item of this Loan Agreement at any time under any jurisdiction’s law
become or partially become illegal, invalid, or non-implementable, other legal,
valid, or implementable items of this Loan Agreement will not be affected or
damaged in legality, validity, and implementation.
 
22. RELIEF AND ABSTENTION
 
Any case the Lender doesn’t or delays to claim any right or relief measures
under this Loan Agreement does not constitute the abstention of the Lender. The
Lender’s implementation any or part of the right or relief measures doesn’t
interfere with its implementation of any other right or relief measures in the
future. The rights and relief measured regulated in this Loan Agreement is
accrual, and also include any other rights or relief measures under the laws.
 
23. NOTIFICATION AND DELIVERY
 
Any notification, request, instruction or other documents shall be made in
written between Borrower and Lender, and delivered to the below addresses or
numbers, or any replacement provided by the party shall at least five (5)
Banking Days in advance:
 
To Borrower: Handan Hongri Metallurgy Co., Ltd.
 
           Receiver: Liu, Yanjun
 
           Address: Guzhen Village, Yetao County, Wuan, Hebei Province, China
 
           Postal Code: 056304
 
           Telephone: 0310 5919 295; 1373 0067 693 (Cellphone)
 
           Fax: 0310 5919 074
 
To Lender:   Raiffeisen Bank International AG Beijing Branch
 
           Receiver: Fan, Xin/ Bian, Huiping
 
           Address: International Club #200, #21 Jianguomenwai Street, Beijing,
China
 
           Postal Code: 100020
 
           Telephone: 010 8531 9052/ 8531 9053
 
           Fax: 010 6532 5926/ 8532 5096
 
 
 

--------------------------------------------------------------------------------

 
 
Any notification, request, instruction or other document from Lender to Borrower
will be seen as delivered under any of the following conditions:
 
(1) If delivered by person or express to the address provided by the Borrower,
then the second day of this letter is delivered to the special person or
express; or
 
(2) If delivered by fax, then after receiving the confirmation signal from the
fax number provided by Borrower; or
 
(3) If delivered by mail, then the third (3) Banking Day after the mail is sent
to the address provided by the Borrower.
 
Though as above, but after the Lender actually receive the information or
documents from the Borrower to the Lender shall be seen as delivered.
 
24. MODIFICATION
 
Any modification or change under this Loan Agreement must be in written form and
signed by both the Lender and the Borrower.
 
25. TEXT EFFECT
 
Each party agrees this Loan Agreement and relative document’s handwritten text
and printed text have same effect. This Loan Agreement and copies, faxes and
emails of the related documents from Borrower to Lender shall be seen as
original.
 
26. DOCUMENTS
 
This Loan Agreement has 9 originals, Borrower, Lender, guarantor, Hongrong
Metallurgy and Personal Guarantors each has one original, and registration
authorities have three originals, each of which has the same legal effect.
 
27. EFFECTIVENESS
 
This Loan Agreement needs the Lender’s authorized representatives and other
legal representatives of the parties to sign and stamp, and shall take effect on
the date on the first page of this Loan Agreement.
 
28. SPECIAL INSTRUCTIONS
 
The Lender has notified the Borrower and/or Guarantor and/or Hongrong Metallurgy
and/or Individual Guarantors and/or Manager to pay special attention to all the
items related to their rights and obligations, and to have a complete and
accurate understanding of all items. Each party has completely the same
understanding of items in this Loan Agreement.
 
(End)
 
 
 

--------------------------------------------------------------------------------

 
 
[This is the signature page with no text]
 
Raiffeisen Bank International AG Beijing Branch (Corporate seal)
 


 
/s/__________________
 
Authorized Signatory (signature)
 


 
Handan Handan Hongri Metallurgy Co., Ltd. (Corporate seal)
 


 
/s/__________________
 
Authorized Signatory (signature)
 


 
The following is confirmed by all the parties:
 
Heibei Province Wuan City Yuanbaoshan Industry Co., Ltd. hereby signs and
confirms that it fully understands and knows that the Borrower and the Lender
sign this Loan Agreement and the facts related to the Loan Agreement and agrees
to sign this Loan Agreement and be jointly and severally responsible for the
Borrower’s obligations and debts under the Loan Agreement and documents related
to the Loan Agreement. The specific provisions and conditions in Guarantee
Agreement No. 2011062801998CG0001 and agreements entered into afterwards shall
prevail.
 


 
Guarantor:
 
Heibei Province Wuan City Yuanbaoshan Industry Co., Ltd. (Corporate seal)
 


 
/s/___________________
 
Authorized Signatory (signature)
 


 
Liu Beifang and Liu Shenghong hereby confirm by signing that they have fully
understand and know the fact that Borrower and Lender have signed this Loan
Agreement and related documents, consent to sign this Loan Agreement as
guarantor with joint and several liability, and will be jointly and severally
liable for the Borrower’s obligation/debt under this Loan Agreement and related
documents, subject to the specific terms and conditions of the Guarantee
Agreement (No.2011062801998PG0001) and any subsequent supplement agreement.
 
 
 

--------------------------------------------------------------------------------

 


 
Personal Guarantor:
 
/s/Liu Beifang
 
/s/Liu Shenghong
 


 
Hebei New Wu’an Iron & Steel Group Drying and Melting Co., Ltd. hereby confirms
by signing that it has fully understand and know that the Borrower and the
Lender have signed this Loan Agreement and related documents, consents to
provide to the Lender relevant guarantee documents and all subsequent supplement
agreements which are acceptable to the Lender in the form and substance,
pursuant to Sections (2), (3), (4), (9) and (11) of Article 11 (Security),
including but not limited to the Lien Agreement (No.2011062801998PA0001) and all
subsequent supplement agreement, the Chattel Mortgage Agreement (No.
2011062801998MA0001) and all subsequent supplement agreement, the Collateral
Management Agreement (No. 2011062801998CMA0001) and all subsequent supplement
agreement, the Letter of Transferring Insurance and all subsequent supplement
agreement, the Confirmation Letter and all subsequent supplement agreement.
 


 
 /stamp/Hebei New Wu’an Iron & Steel Group Drying and Melting Co., Ltd.
 
/s/Liu Maisheng
 
Legal Representative/Authorized Signatory
 


 
Nuosen (Handan) Trading Co., Ltd. (a company incorporated under the laws of the
People’s Republic of China, legal representative: Liu Maicang, Business License
No. 130000400003786, registered address: Administrative Office Building, 3rd
Floor,Yingbin Street, Guzhen, Wu’an City, Handan City, Hebei Province, People’s
Republic of China, zip code: 05634) as Manager of the Borrower, hereby confirms
by signing that it fully understands and knows  that the Borrower and the Lender
have signed this Loan Agreement and related documents, consents that the
Borrower and the Lender sign this Loan Agreement and related documents (
including but not limited to Transaction Documents and any subsequent amendment,
supplement or other agreements), and provides to the Lender the Confirmation
Letter and all subsequent supplement agreement in the form and substance
acceptable to the Lender, pursuant to Section (12) of Article 11 (Security).
 
Manager:
 
/stamp/ Nuosen (Handan) Trading Co., Ltd.
 
/s/Liu Maicang
 
Legal Representative
 

